Citation Nr: 0402798	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-09 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
January 1971.  Service in Vietnam is indicated by the 
evidence of record.  The veteran has been awarded the Combat 
Infantry Badge, the Vietnam Campaign Medal, and the Vietnam 
Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs Medical and Regional Office 
(RO) Center in Wichita, Kansas.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that on November 9, 2000, prior to the 
instant appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board notes that the veteran was apprised of the VCAA and 
of VA's duties to notify and assist in August 2002.  The 
Board also notes that the Statement of the Case (SOC) 
provided to the veteran in March 2003 contained the complete 
text of the VCAA.  

Specifically regarding VA's duty to notify, the August 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was needed from the veteran, 
what information VA would obtain on the veteran's behalf, and 
where the veteran was to send the information sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Regarding VA's duty to assist, VA sought the veteran's 
service medical records (SMRs) and afforded him a VA medical 
examination.  The Board notes that the RO was unable to 
obtain the veteran's SMRs.   An October 2002 correspondence 
from the National Personal Records Center (NPRC) indicates 
that, after an extensive and thorough search of the records, 
the veteran's SMRs could not be located.  It was concluded 
that either the records do not exist, that the NPRC does not 
have the records, or that further efforts to locate them at 
NPRC would be futile.  Of record is the veteran's 
representative's statement of April 2003 expressing concern 
that the veteran's SMRs were absent from the record.  The 
Board notes, however, that the presence of combat stressors 
has been conceded by the RO based on the veteran's having 
earned the Combat Infantry Badge in service.  See 38 U.S.C. § 
3.305(f)(1).  Since the existence of combat stressors has 
been conceded, this case turns on whether there is a current 
diagnosis of PTSD related to such stressors, not on the 
existence of combat stressors or any other information which 
might be gleaned from service records.  That being so, the 
Board finds that the absence of the SMRs and the veteran's 
service records from the record does not prevent the Board 
from addressing the merits of this case.  

After a review of the evidence, the Board is not aware of any 
evidence not of record which is necessary to decide the case 
on the merits.  See Sabonis v. Brown, 6 Vet. App. 426,430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  In sum, after review of the 
record, the Board concludes that VA's duties to inform and 
assist under both the VCAA and the new regulations have been 
fulfilled.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Entitlement to service connection for PTSD 
requires medical evidence diagnosing PTSD in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders - 
Fourth Edition (DSM-IV), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 
4.125(a) (2003).  

As noted above, the existence of combat stressors has been 
conceded by VA.  Consequently, a diagnosis of PTSD and a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor are needed to establish 
entitlement to service connection.  Id.  

The veteran was asked in August 2002 to provide any medical 
evidence of treatment for PTSD that he had, or the identity 
of anyone known to have any related records.  He did not 
respond to that request.  The veteran was afforded a VA 
medical examination, which was conducted in October 2002.  
The VA examiner reported that the veteran had mild short-term 
memory impairment, some nightmares related to the his combat 
experiences, and some transient suicidal ideation, but 
without the intent to act thereon.  The examiner reported 
that the veteran has had no hallucinations, and no delusions.  
He reported that the veteran was oriented as to person, 
place, and time, had good eye contact during the examination, 
exhibited good hygiene, and had no ritualistic behavior, 
panic attacks, impaired impulse control, or clinically 
significant anxiety.  

The medical examiner also reported that the veteran's 
psychosocial functional status is marked by continuing 
employment, the ability to complete routine responsibilities 
of self-care, generally good physical health, several on-
going social and interpersonal relationships, and an active 
involvement in recreational and leisure pursuits.  The 
examiner reported that the onset of the veteran's symptoms 
appeared to have been shortly after discharge from military 
service, and exhibited a variable pattern of symptoms.  

Diagnosing the veteran under DSM-IV's multiaxial 
classification, the VA examiner found under Axis I the 
veteran has a depressive disorder, not otherwise specified 
(311).  There were no observations under Axis II.  Regarding 
specific PTSD symptoms, the VA examiner noted that the 
veteran presented with some symptoms of PTSD categories A and 
B, including nightmares of his stress exposure, but that he 
did not meet the PTSD criteria of either category C or D, 
which concern persistent avoidance of stimuli associated with 
the trauma, numbing of general responsiveness, and persistent 
symptoms of increased arousal.  The examiner thus concluded 
that the veteran had a subthreshold presentation.  The VA 
examiner stated that the veteran "does not meet the DSM-IV 
criteria for post-traumatic stress disorder."  It follows 
then that, without a current diagnosis of PTSD, service 
connection may not be granted.  Without evidence to refute 
the examiner's conclusion, the Board concludes that the 
greater weight of the evidence is against the veteran's 
claim.  

The Board notes from the record that the veteran was admitted 
to the VA Hospital in Topeka, Kansas in April 1974.  The 
veteran told the VA examiner during his October 2002 
examination that he was in that hospital's inpatient 
psychiatric unit after he was arrested for possession of 
marijuana.  He told the examiner that he felt extremely 
dissimilar from the other patients in the unit at the time.  
The record shows that the admission diagnosis was anxiety 
reaction, and no mention was made of PTSD.  The Board notes 
that, even had there been a diagnosis of PTSD at that time, 
the veteran's current claim would still fail, because, as 
noted above, the criteria for entitlement to service 
connection for PTSD requires a diagnosis of 
PTSD and a link between current symptoms and the claimed in-
service stressor.  In short, the evidence shows that the 
veteran does not have PTSD currently.

In adjudicating this claim the Board has considered the 
doctrine of reasonable doubt, but finds that the 
preponderance of the evidence is against the claim, and that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003).


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



